



AWARD TERMS OF
PERFORMANCE-BASED RESTRICTED STOCK UNITS


GRANTED UNDER THE
AVALONBAY COMMUNITIES, INC.
2009 STOCK OPTION AND INCENTIVE PLAN


(As approved by the Board of Directors and its Compensation Committee in
February 2017 and January 2017, respectively, for use with Performance Awards
with Performance Periods beginning on or after January 1, 2017)


Introduction
You have been granted performance-based restricted stock units under the
AvalonBay Communities, Inc. 2009 Stock Option and Incentive Plan (as the same
has or may be amended, the “Plan”), subject to the following Award Terms. This
grant is also subject to the terms of (i) your Personal Performance Award
Agreement Exhibit(s) (“Personal Exhibit”), as further explained herein, (ii) the
attached form of Restricted Stock Award Agreement, and (iii) the Plan, which is
hereby incorporated by reference. To the extent that an Award Term conflicts
with the Plan, the Plan shall govern.



Type of Award
You are being awarded performance-based restricted stock units (the “Units”).
Units are bookkeeping entries only, and you shall have no rights as a
stockholder of the Company, and no dividend and voting rights, with respect to
the Units, nor shall a notional amount be reinvested in respect of “phantom
dividends” for the purpose of crediting your account with additional Units.



Certain Principal
Terms
Your Personal Exhibit sets forth certain principal terms about the Units awarded
for the applicable Performance Period, such as the performance metrics which
will apply to determine the final number of Units earned. The terms included in
your Personal Exhibit include the following:



•
Date of Grant

•
Number of Target Units Awarded

•
Performance Period

•
Total Shareholder Return and/or Operating Performance Metrics

•
Summary Terms of Restricted Stock



No Transfers
You may not sell, gift, or otherwise transfer or dispose of any of the Units.

    
Performance Metrics
If you remain an active employee of AvalonBay from the Date of Grant through the
last day of the Performance Period, then the number of Units you will earn at
the end of the Performance Period will be based upon the performance of (i) the
Company’s Total Shareholder Return, and/or (ii) the Company’s performance as
measured against certain metrics of operating performance, in each case over the
Performance Period and as described in your Personal Exhibit.





















Page 1 of 15





--------------------------------------------------------------------------------





The Company’s Total Shareholder Return represents the change in the value of an
investment in one share of AvalonBay common stock over the Performance Period,
expressed as a percentage, assuming the following:
    
Beginning Stock Price: average closing price of a share of AvalonBay common
stock over the 20 trading days immediately prior to the first day of the
Performance Period.


Ending Stock Price: average closing price of a share of AvalonBay common stock
over the last 20 trading days of the Performance Period.


Dividends reinvested in additional shares of AvalonBay common stock on the ex
dividend date for such dividend at the closing price of a share of AvalonBay
common stock.


If the Company’s Total Shareholder Return is measured on a relative basis
against an index, the Total Shareholder Return of the index will be measured by
using a 20 trading day average of the beginning and ending price or level of the
index.


The Compensation Committee of the Board of Directors (the “Compensation
Committee”), as promptly as practicable (but in no event later than 60 days)
following the conclusion of the Performance Period, shall determine (i) the
performance of the Company’s Total Shareholder Return over the Performance
Period as compared against the Performance Metrics established for the period
and/or the achievement of other operating metrics by the Company, and (ii) the
actual number of Units that are earned by you, which shall be a percentage (from
zero to 200%) of the Target Units you are awarded at the beginning of the
Performance Period. You shall forfeit any portion of this Award that is not
earned upon the conclusion of the Performance Period (i.e., any Target Units you
are awarded that are in excess of the number of Units earned at the end of the
Performance Period, as determined by the Compensation Committee, shall be
forfeited).


Forfeiture for
Termination of
Employment During
First Year of
Measurement Period;
Vesting Provisions
After
First Year
In the event your employment terminates for any reason before the completion of
the first year of a Performance Period (i.e., for a Performance Period beginning
on January 1, 20xx, if your last day of employment is before December 31, 20xx),
whether with or without cause, or by reason of death or disability or your
voluntary departure or retirement, you shall forfeit all Units and none of the
Units shall be earned.



In the event your employment terminates on or after the completion of the first
year of employment (i.e, on or after December 31, 20xx for a Performance Period
beginning on January 1, 20xx), then the following shall apply:
















Page 2 of 15





--------------------------------------------------------------------------------





(A)
In the event your employment terminates on account of any of the following
(each, a “Qualifying Termination”):



•
death,

•
Disability (as defined in the form of Restricted Stock Agreement that is an
exhibit to these Award Terms),

•
Retirement (as defined in the form of Restricted Stock Agreement that is an
exhibit to these Award Terms), or

•
termination without cause at a time when the age and service requirements for
Retirement are met,1  



then you shall vest in a percentage of the Performance Award (carried out to the
nearest hundredth percentage point), such percentage (the “Percentage”) equaling
the number of days of employment served during the Performance Period divided by
the total number of days in the Performance Period. Thereafter, when the
Performance Period ends, you shall earn the Percentage of Units that otherwise
would have been earned by you had your employment continued through to the end
of the Performance Period, and all the shares issued to you at the completion of
the Performance Period on account of such pro rated number of earned Units shall
be fully vested. The Company may require as a condition to such vesting that you
sign and deliver, and do not revoke, a Separation Agreement (as defined in the
form of Restricted Stock Agreement attached to these Terms in Exhibit A) within
30 days of the termination of your employment as a condition to the vesting
described above. For example, with respect to a Performance Award with 1000
target Units, if


(i)
your employment terminates in a Qualifying Termination after the completion of
one year of service during the Performance Period and you sign a Separation
Agreement as described above,

(ii)
you served for 45% of the Performance Period, and

(iii)
it is determined that 150% of target is achieved for that award,



then after the Performance Period is completed you would receive 675 fully
vested and unrestricted shares of Company common stock (1000 target Units x 150%
achievement x 45% vesting = 675),


To meet the age and service requirements of Retirement eligibility you must meet
the minimum age and the required months of service required for Retirement, and
your age plus number of months of service must sum to at least the required
number of years required for Retirement.




















________________________
1 Note: In summary, and subject to the full definition of Retirement, the age
and service requirements for Retirement are: employment with the Company for at
least 10 years, age is at least 50, and number of months of employment plus age
equals at least 70 years. Additional requirements to qualify for Retirement
include at least six months notice given and signing of a non-compete and
non-solicitation agreement.


Page 3 of 15





--------------------------------------------------------------------------------





(B)
In the event your employment terminates on account of any reason other than
those listed in (A) immediately above (and thus including a termination with
cause, a termination without cause at a time when you do not meet the age and
service requirements for Retirement, or a resignation by you that is not by
reason of Retirement), then you shall forfeit all Units and none of the Units
shall be earned.





Leaves of
Absence
In the event that you take a leave of absence during the Performance Period,
then, unless prohibited by law, the Company may adjust, in its sole discretion
and up to a full forfeiture, the percentage of Units that are earned hereunder
to equitably reflect (in the sole discretion of the Company) such absence.
Without limiting the foregoing, it is noted that such adjustment may be made, in
the sole discretion of the Company, by prorating the number of Units that would
otherwise be earned without a leave of absence by:



(i)
the portion of the year worked without a leave of absence during the last year
of the Performance Period (e.g., if nine months are worked during the last year
of the Performance Period, there may be a 25% downward adjustment in the
percentage of Units that are earned (3 months absence divided by 12 months in
the last year of the performance period), or



(ii)
the portion of the Performance Period worked without a leave of absence (e.g.,
if three months are missed due to a leave of absence during a 36 month
Performance Period there may be an 8.33% downward adjustment in the percentage
of Units that are earned (3 months absence divided by 36 months in the
Performance Period)).



Sale Event
If a Sale Event occurs during the Performance Period, then all outstanding
Performance Awards shall vest at their target value (i.e., target number of
units) and one share of Restricted Stock shall be issued to you for each Unit so
earned, subject to the vesting and other terms summarized in your Personal
Performance Award Agreement Exhibit and in the form of Restricted Stock
Agreement attached hereto as Exhibit A.

        
(It is noted that in the event that you acquired a vested interest in a
Performance Award on account of a Qualifying Termination, and thereafter a Sale
Event is completed, then only the percentage of the award that vested upon the
Qualifying Termination shall convert at target into shares of stock, but all
such shares shall be fully vested shares).


Issuance of Restricted
Stock Following the






























Page 4 of 15





--------------------------------------------------------------------------------







Performance Period
Following the end of the Performance Period, as of the date of effectiveness of
the Compensation Committee’s final determination (the “Determination Date”) of
(i) the Company’s Total Shareholder Return and/or operating performance for the
Performance Period and how those compared to the Performance Metrics and goals
set forth in your award, and (ii) the number of Units earned by you, the earned
portion of this Award shall be settled with the issuance to you of Restricted
Shares of AvalonBay Common Stock as described below:



In settlement of the Units that you may earn at the completion of the
Performance Period, you shall receive one share of Restricted Stock for each
Unit earned, subject to the vesting and other terms summarized in your Personal
Performance Award Agreement Exhibit and in the form of Restricted Stock
Agreement attached hereto as Exhibit A.






Notices
Any notice to be given under the terms of this Award Agreement to the Company
shall be addressed to the Company in care of its Secretary, and any notice to be
given to you shall be addressed to you at your address as set forth in the
Company’s records. Either party may hereafter designate a different address for
notices to be given to it or him or her.



Titles
Titles and captions are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.
Capitalized terms used but not defined herein shall have the respective meanings
ascribed thereto in the Plan or as the context otherwise reasonably indicates.



Amendment
This Award Agreement may be amended only by a writing executed by the parties
hereto which specifically states that it is amending this Award Agreement.



Governing Law
The laws of the State of Maryland shall govern the interpretation, validity,
administration, enforcement and performance of the terms of this Award Agreement
regardless of the law that might be applied under principles of conflicts of
laws.



Data Privacy Consent
In order to administer the Plan and this Award Agreement and to implement or
structure future equity grants, the Company, its subsidiaries and affiliates and
certain agents thereof (together, the “Relevant Companies”) may process any and
all personal or professional data, including but not limited to Social Security
or other identification number, home address and telephone number, date of birth
and other information that is necessary or desirable for the administration of
the Plan and/or this Award Agreement (the “Relevant Information”). By entering
into this Award Agreement, you (i) authorize the Company to collect, process,
register and transfer to the Relevant Companies all Relevant Information; (ii)
waive any privacy rights you may have with respect to the Relevant Information;
(iii) authorize the Relevant Companies to store and transmit such information in
electronic form; and (iv) authorize the transfer of the Relevant Information to
any jurisdiction in which the Relevant Companies consider appropriate. You shall
have access to, and the right to change, the Relevant Information. Relevant
Information will only be used in accordance with applicable law.

















Page 5 of 15





--------------------------------------------------------------------------------







Electronic Delivery
The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means. You hereby
consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company. By
electronically accepting the Award Agreement and participating in the Plan, you
agree to be bound by the terms and conditions in the Plan and this Award
Agreement.



Non-Solicitation
By accepting an award of Units, you agree that, for a period of at least 12
months following your termination of employment with the Company for any reason,
you will not, without the prior written consent of the Company, solicit or
attempt to solicit for employment with or on behalf of any other person, firm or
entity any employee of the Company or any of its affiliates or any other person
who was formerly employed by the Company or any of its affiliates within the
preceding six months, unless such person’s employment was terminated by the
Company or such affiliates.



Recoupment Policy
The Company’s Board of Directors has adopted a Policy for Recoupment of
Incentive Compensation (the “Recoupment Policy”), which may be amended from time
to time and is available on the Company’s website at www.AvalonBay.com/investors
under “Corporate Governance Documents”. By accepting an award of Units, you
agree that you have had an opportunity to review the Recoupment Policy and
further agree to be bound by the terms of the Recoupment Policy, including
without limitation all provisions relating to the recoupment of Incentive
Compensation as defined in the Recoupment Policy.





Counterparts
This Award Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

















































 
Page 6 of 15





--------------------------------------------------------------------------------





[Exhibit A -Form of Restricted Stock Agreement]












































































































































Page 7 of 15





--------------------------------------------------------------------------------





AvalonBay Communities, Inc.
Stock Grant and Restricted Stock Agreement


Pursuant to the terms of the AvalonBay Communities, Inc. 2009 Stock Option and
Incentive Plan (the “Plan”), in consideration for services rendered and to be
rendered to AvalonBay Communities, Inc. (the “Company”) and for other good and
valuable consideration, the Company is issuing to the Employee named in the
Grant Award Acceptance contemporaneously herewith the Shares identified in the
Grant Award Acceptance, upon the terms and conditions set forth herein and in
the Restricted Stock Agreement Terms (the “Terms”) which are attached hereto and
incorporated herein in their entirety. Capitalized terms used but not defined
herein shall have the respective meanings ascribed thereto in the Plan or in the
Terms, as applicable.


Vesting Schedule:
Subject to the provisions of the Terms and the discretion of the Company to
accelerate the vesting schedule, the Employee’s ownership interest in the Shares
shall vest, and the status of the Shares as Restricted Stock and all
Restrictions with respect to the Shares shall terminate, in accordance with the
following schedule of events: 33.3% on March 1 of the first year following the
year of grant (as set forth in the Grant Award Acceptance), 33.3% on March 1 of
the second year following the year of grant, and 33.4% on March 1 of the third
year following the year of grant.



The Shares shall also vest on the thirtieth day following the occurrence of the
following events (or, if such day is not a business day, the next business day)
provided that, if requested by the Company, the Employee signs and delivers a
Separation Agreement (as hereinafter defined), and such Separation Agreement
becomes effective (including through the passage without revocation of any
revocation period provided therein) within 30 days of his or her termination of
employment:


Termination of the Employee’s Employment by the Company, other than for Cause
100% of the Award
The death or Disability of the Employee
100% of the Award
The Employee’s Retirement
100% of the Award
If a Sale Event shall have occurred, then this award may vest in full thereafter
as provided in the Plan in the event of a termination of employment by the
Employee for Good Reason within 24 months following the Sale Event. Note that if
the restricted stock represented hereby was issued pursuant to a Performance
Award agreement as a result of a Sale Event, than such Sale Event shall be
deemed to be a Sale Event for purposes of determining whether thereafter an
accelerating event occurs with respect to this restricted stock within 24
months.
As provided for in the Plan

*or, if fewer, all Restricted Shares
Notwithstanding the above, no Separation Agreement shall be required as a
condition to accelerated vesting for (x) a termination of employment without
cause or for Good Reason within 24 months after a Sale Event or (y) a
termination of employment by reason of death, or death during the thirty days
following a termination of employment),












Page 8 of 15





--------------------------------------------------------------------------------





The Administrator’s determination of the reason for termination of the
Employee’s employment shall be conclusive and binding on the Employee and his or
her representatives or legatees except during the 24 months after a Sale Event.
Additional Terms/Acknowledgements: The undersigned Employee acknowledges receipt
of, and understands and agrees to, this Stock Grant and Restricted Stock
Agreement, including, without limitation, the Terms. Employee further
acknowledges that as of the Award Date, this Stock Grant and Restricted Stock
Agreement, including, without limitation, the Terms, sets forth the entire
understanding between Employee and the Company regarding the stock grant
described herein and supersedes all prior oral and written agreements on that
subject.
Attachment: Restricted Stock Agreement Terms
































































































Page 9 of 15





--------------------------------------------------------------------------------





AVALONBAY COMMUNITIES, INC.


RESTRICTED STOCK AGREEMENT TERMS




ARTICLE I


DEFINITIONS


The following terms used below in this Agreement shall have the meaning
specified below unless the context clearly indicates to the contrary.
Capitalized terms not otherwise defined herein shall have the meanings set forth
in the Plan.


Section 1.1 - Cause and Good Reason


“Cause” and “Good Reason” shall have the meanings set forth for such terms in
the Plan.


Section 1.2 - Common Stock


"Common Stock" shall mean the common stock of the Company, $.01 par value.


Section 1.3 - Disability


“Disability” shall mean the Employee’s inability to perform his normal required
services for the Company and its Subsidiaries for a period of six consecutive
months by reason of the individual’s mental or physical disability, as
determined by the Committee in good faith in its sole discretion.


Section 1.4 - Restricted Stock


"Restricted Stock" shall mean the Shares issued under this Agreement for as long
as such shares are subject to the Restrictions (as hereinafter defined) imposed
by this Agreement.


Section 1.5 - Restrictions


"Restrictions" shall mean the restrictions set forth in Article III of this
Agreement.


Section 1.6 - Retirement


“Retirement” shall mean the termination of the Employee’s employment (and other
business relationships) with the Company and its Subsidiaries, other than for
Cause, following the date on which the sum of the following equals or exceeds 70
years: (i) the number of full months of the Employee’s employment and other
business relationships with the Company and any predecessor Company and (ii) the
Employee’s age on the date of termination (i.e., a person whose age is 55 years,
6 months and who has worked at the Company for 14 years, 6 months meets the 70
years requirement); provided that:


(x)
the Employee’s employment by (or other business relationships with) the Company
and any predecessor company of the Company have continued for a period of at
least 120 continuous full months at the time of termination and, on the date of
termination, the Employee is at least 50 years old; and



(y)
in the case of termination of employment, the Employee gives at least six
months’ prior written notice to the Company of his or her intention to retire.



Section 1.8 - Separation Agreement












Page 10 of 15





--------------------------------------------------------------------------------





”Separation Agreement” means a written agreement between the Employee and the
Company, in such form as the Company may reasonably require, providing as
follows:


•
the Employee provides a full release of any actual or potential claim against
the Company and its current and former directors, officers, associates, agents
and affiliates, under any applicable law and theory of claim, to the maximum
extent permitted by law;



•
the Employee agrees to provide reasonable cooperation with respect to
investigation and litigation matters;



•
the Employee acknowledges and agrees to return all Company property and not use
any Company property or proprietary information;



•
the Employee agrees not to disparage the Company or its officer, directors,
agents or management, subject to reasonable exceptions set forth in the
agreement; and



•
for a period of at least 12 months following the Employee’s termination of
employment with the Company the Employee shall not, without the prior written
consent of the Company, solicit or attempt to solicit for employment with or on
behalf of any Competing Enterprise any employee of the Company or any of its
affiliates or any person who was formerly employed by the Company or any of its
affiliates within the preceding six months, unless such person’s employment was
terminated by the Company or any of such affiliates.



In addition, in connection with a termination of employment due to Retirement a
Separation Agreement shall provide that, for a period of at least 12 months
following the Employee’s termination of employment with the Company the Employee
shall not, without the prior written consent of the Company, become associated
with, or engage in any “Restricted Activities” with respect to any “Competing
Enterprise,” as such terms are hereinafter defined, whether as an officer,
employee, principal, partner, agent, consultant, independent contractor or
shareholder. “Competing Enterprise,” for purposes of this section, shall mean
any person, corporation, partnership, venture or other entity which is engaged
in the business of managing, owning, leasing, or joint-venturing multifamily
rental real estate within 30 miles of multifamily rental real estate owned or
under management by the Company or its affiliates. “Restricted Activities,” for
purposes of this section, shall mean executive, managerial, directorial,
administrative, strategic, business development or supervisory responsibilities
and activities relating to any aspects of multifamily rental real estate
ownership, management, multifamily rental real estate franchising, and
multifamily rental real estate joint-venturing.
It should be noted that no provision in any required Separation Agreement shall
(i) preclude an Employee from communicating with federal, state or local
governmental or regulatory agencies, (ii) require an Employee to inform the
Company about any such communication, or (iii) preclude an Employee from
collecting a government program bounty to which the Employee may be entitled.
 
Section 1.7 - Secretary


"Secretary" shall mean the secretary of the Company.




ARTICLE II


RESTRICTED STOCK


Section 2.1 ‑ Restricted Stock


Any shares of Common Stock granted pursuant to this Agreement which vest on a
date other than the Award Date shall be considered Restricted Stock for purposes
of this Agreement and shall be subject to the Restrictions until such time or
times and except to the extent that the Employee's ownership interest in Shares
vests in accordance with the Vesting Schedule set forth on the first page of
this Agreement.








Page 11 of 15





--------------------------------------------------------------------------------





Section 2.2 ‑ Escrow


If the Restricted Stock is certificated, the Secretary or such other escrow
holder as the Company may from time to time appoint shall retain physical
custody of the certificates representing Restricted Stock, until all of the
Restrictions expire or shall have been removed; provided, however, that in no
event shall the Employee retain physical custody of any certificates
representing Restricted Stock issued to him. The Company may cause a book entry
deposit of Restricted Stock at the Company’s transfer agent in lieu of physical
custody.


Section 2.3 ‑ Rights as Stockholder


From and after the Award Date, the Employee shall have all the rights of a
stockholder with respect to the Shares, subject to the Restrictions herein
(including the provisions of Article IV), including the right to vote the Shares
and to receive all dividends or other distributions paid or made with respect to
the Shares unless and to the extent that the Employee's interest in Restricted
Stock shall have terminated and the Restricted Stock reverts to the Company as
provided in Section 3.1 of this Agreement.


ARTICLE III


RESTRICTIONS


Section 3.1 ‑ Reversion of Restricted Stock


Except as provided in Section 2.3, this Section 3.1, and the Vesting Schedule
set forth on the first page of this Agreement, the Restricted Stock shall be the
property of the Company for as long as and to the extent that the Shares are
Restricted Stock pursuant to Section 2.1. In the event that the Employee's
employment by the Company terminates for any reason other than (a) death, (b)
Disability, (c) Retirement, (d) termination of the Employee's employment by the
Company other than for Cause, or (e) termination by the Employee for Good Reason
within 24 months following a Sale Event, any interest of the Employee in Shares
that are Restricted Stock shall thereupon immediately terminate and all rights
with respect to the Restricted Stock shall immediately revert to and
unconditionally be the property of the Company; provided, however, that the
Employee shall be entitled to retain any cash dividends paid before the date of
such event on the Restricted Stock.


Section 3.2 ‑ Restricted Stock Not Transferable


No Restricted Stock or any interest or right therein or part thereof shall be
liable for the debts, contracts or engagements of the Employee or his successors
in interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law or judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect; provided, however, that the Employee may designate one or
more trusts or other similar arrangements for the benefit of the Employee or
members of his immediate family as the registered holders of Restricted Stock if
and as long as the Employee acts as trustee or in a similar capacity with
respect to such trust or arrangement. Any Restricted Stock so registered shall
for all purposes hereunder be deemed to be held of record by the Employee and
shall be subject to all of the terms and conditions of this Agreement, including
but not limited to the Restrictions and the provisions of Article III of this
Agreement.


Section 3.3 ‑ Legend


Certificates representing shares of Restricted Stock or book entries for shares
of Restricted Stock issued pursuant to this Agreement shall, until all
Restrictions lapse and new certificates are issued pursuant to Section 3.4, bear
the following legend:


"THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN VESTING
REQUIREMENTS AND MAY BE SUBJECT TO FORFEITURE TO AVALONBAY COMMUNITIES, INC.
(THE "COMPANY") UNDER THE TERMS OF THAT CERTAIN RESTRICTED STOCK AGREEMENT BY
AND BETWEEN THE COMPANY AND THE HOLDER OF THE SECURITIES.
    
    
    
Page 12 of 15





--------------------------------------------------------------------------------





PRIOR TO VESTING OF OWNERSHIP IN THE SECURITIES, THEY MAY NOT BE, DIRECTLY OR
INDIRECTLY, OFFERED, TRANSFERRED, SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR
OTHERWISE DISPOSED OF UNDER ANY CIRCUMSTANCES. COPIES OF THE ABOVE REFERENCED
AGREEMENT ARE ON FILE AT AND MAY BE OBTAINED ON REQUEST AND WITHOUT CHARGE FROM
THE OFFICES OF THE COMPANY AT 671 NORTH GLEBE ROAD, SUITE 800, ARLINGTON, VA
22203.”


Section 3.4 ‑ Lapse of Restrictions


Upon the vesting of some or all of the Restricted Stock as provided in the
Vesting Schedule set forth on the first page of this Agreement, and subject to
the conditions to issuance set forth in Article IV, if such Shares are
certificated, the Company shall cause new certificates to be issued with respect
to such vested Shares and delivered to the Employee or his legal representative,
free from the legend provided for in Section 3.3.


ARTICLE IV


MISCELLANEOUS


Section 4.1 ‑ Conditions to Issuance of Stock


The Company shall not be required to issue or deliver any certificate or
certificates for shares of stock or enter the Employee’s name as the stockholder
of record on the books of the Company pursuant to this Agreement prior to
fulfillment of all of the following conditions:


(a)    The admission of such shares to listing on all stock exchanges on which
such class of stock is then listed; and


(b)    The completion of any registration or other qualification of such shares
under any state or Federal law or under rulings or regulations of the Securities
and Exchange Commission or of any other governmental regulatory body, which the
Company shall deem necessary or advisable; and


(c)    The obtaining of any approval or other clearance from any state or
Federal governmental agency which the Company shall, in its absolute discretion,
determine to be necessary or advisable; and


(d)    The payment by the Employee of all amounts required to be withheld under
federal, state and local tax laws, with respect to the issuance of Restricted
Stock and/or the lapse or removal of any of the Restrictions.


Section 4.2 ‑ Notices


Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company in care of its Secretary, and any notice to be given to
the Employee shall be addressed to him at his address as set forth in the
Company’s records. By a notice given pursuant to this Section 4.2, either party
may hereafter designate a different address for notices to be given to it or
him. Any notice which is required to be given to the Employee shall, if the
Employee is then deceased, be given to the Employee's personal representative if
such representative has previously informed the Company of his status and
address by written notice under this Section 4.2. Any notice shall have been
deemed duly given when enclosed in a properly sealed envelope or wrapper
addressed as aforesaid and deposited (with postage prepaid) in a post office or
branch post office regularly maintained by the United States Postal Service.


Section 4.3 ‑ Titles


Titles and captions are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.


Section 4.4 ‑ Amendment




Page 13 of 15





--------------------------------------------------------------------------------





This Agreement may be amended only by a writing executed by the parties hereto
which specifically states that it is amending this Agreement.


Section 4.5 ‑ Tax Withholding


The Company's obligation (i) to issue or deliver to the Employee any certificate
or certificates for unrestricted shares of stock or (ii) to pay to the Employee
any dividends or make any distributions with respect to the Common Stock issued
under this Agreement is expressly conditioned on the Company's satisfaction of
its obligation, if any, to withhold taxes. The Employee shall, not later than
the date as of which the receipt of this Award becomes a taxable event for
Federal income tax purposes, pay to the Company or make arrangements
satisfactory to the Administrator for payment of any Federal, state, and local
taxes required by law to be withheld on account of such taxable event. The
Company shall satisfy any required minimum tax withholding obligation (or such
greater tax withholding as the Administrator may approve) by withholding from
shares of Stock to be issued or released by the transfer agent a number of
shares of Stock with an aggregate Fair Market Value that would satisfy the
withholding amount due (with the resulting number being rounded up to the
nearest whole share of Stock). In addition, by acceptance of this Award, the
Employee agrees that for all outstanding Awards not yet vested under the Plan,
the Company shall satisfy any required minimum tax withholding obligation (or
such greater tax withholding as the Administrator may approve) by withholding
from shares of Stock to be issued under such awards a number of shares of Stock
with an aggregate Fair Market Value that would satisfy the minimum tax
withholding amount due (with the resulting number being rounded up to the
nearest whole share of Stock).


Section 4.6 -- Governing Law


The laws of the State of Maryland shall govern the interpretation, validity,
administration, enforcement and performance of the terms of this Agreement
regardless of the law that might be applied under principles of conflicts of
laws.






































































Page 14 of 15





--------------------------------------------------------------------------------





Section 4.7 ‑ Counterparts


This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.


Section 4.8 - No Special Employment Rights


This Agreement does not, and shall not be interpreted to, create any right on
the part of the Employee to continue in the employ of the Company or any
subsidiary or affiliate thereof, nor to any continued compensation,
prerequisites or other current or future benefits or other incidents of
employment.


Section 4.9 - Non-Solicitation


Employee hereby agrees that, for a period of at least 12 months following
Employee’s termination of employment with the Company for any reason, Employee
shall not, without the prior written consent of the Company, solicit or attempt
to solicit for employment with or on behalf of any other person, firm or entity
any employee of the Company or any of its affiliates or any person who was
formerly employed by the Company or any of its affiliates within the preceding
six months, unless such person’s employment was terminated by the Company or any
of such affiliates.


Section 4.10 - Recoupment Policy


To the extent Employee is a “Covered Officer”, as defined in the Policy for
Recoupment of Incentive Compensation adopted by the Company’s Board of
Directors, as amended from time to time (the “Recoupment Policy”), the Shares
and any proceeds received in connection with any sale of such Shares shall be
subject to the Recoupment Policy.


Section 4.11 - Amendment of Prior Restricted Stock Agreements


Employee hereby agrees that, to the extent the terms in this Restricted Stock
Agreement (including any terms relating to accelerated vesting and conditions
thereto, but not including the number of restricted shares or the vesting
schedule or calendar of vesting dates) conflict with the terms in any previously
awarded and agreed to Restricted Stock Agreement, the provisions in this
agreement shall apply.


    
[End of Text]





















































--------------------------------------------------------------------------------





Page 15 of 15



